PER CURIAM.
Upon this appeal from a summary final judgment, the appellant, holder of a negotiable instrument, contends that it was error to enter the summary final judgment for the appellee, payee-endorser, because there were genuine issues of material fact. Without reciting the complicated statement of facts involved, it is sufficient to set forth that there are basic issues of forgery of the endorsement, agency of the broker, failure of consideration and whether plaintiff was a holder in due course.
Each party agrees that these issues existed, but they disagree as to which issue is material to a final adjudication. Appellee’s position in contending for affirmance is that the record affirmatively demonstrates that the plaintiff could not produce any evidence to prove that he is a holder in due course. Without determining that this issue is such that if found for the defendant it would preclude recovery by the plaintiff, we hold that this record does not conclusively show that the plaintiff cannot prove that he is a holder in due course.
The several issues are proper for trial. See Visingardi v. Tirone, Fla.1966, 193 So.2d 601, opinion filed November 23, 1966.
Since there are factual issues yet to be resolved in this case, the use of the terms “holder” and “endorser” is solely for the purpose of description. The terms are not used in their technical sense as defined in the Negotiable Instruments Law. The summary judgment is reversed and the cause is-remanded.
Reversed.